Citation Nr: 0217616	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  95-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
left elbow injury.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

3.  Entitlement to service connection for gastrointestinal 
stomach reflux.

(Entitlement to service connection for sinusitis, a skin 
condition, bronchitis, residuals of breast reduction 
surgery, and residuals of surgery for sterilization 
purposes, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to January 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The Board is undertaking additional development on the 
claims of entitlement to service connection for sinusitis, a 
skin condition, bronchitis, residuals of breast reduction 
surgery, and residuals of surgery for sterilization 
purposes, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues in the instant decision has been 
obtained.

2.  There is no current medical evidence of residuals of an 
in-service left elbow injury.  

3.  There is no current medical evidence of residuals of an 
in-service right ankle sprain.  

4.  There is no current medical evidence of gastrointestinal 
stomach reflux.


CONCLUSIONS OF LAW

1. Residuals of a left elbow injury were not incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 1154 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2002).	

2.  Residuals of a right ankle sprain were not incurred in 
or aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 
1154 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2002).	

3.  Gastrointestinal stomach reflux was not incurred in or 
aggravated during service, nor is it presumed to have so 
incurred. 38 U.S.C.A. §§ 1110, 1112, 1131, 1154 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Except for provisions pertaining to claims to 
reopen based upon the submission of new and material 
evidence, which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 
2000.  In this case, the regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  

In the July 2002 supplemental statement of the case (SSOC), 
the RO denied the service connection claims on the 
substantive merits of the claims, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that 
in August 2000, the Board remanded the issues contained in 
the instant appeal for further adjudication and development 
in accordance with the VCAA.  In a February 2002 letter, the 
RO informed the veteran of the evidence they obtained to 
support the veteran's claim and the necessary evidence to be 
furnished by the veteran.  To date, the veteran has not 
responded.  Finally, in the July 2002 SSOC the veteran was 
provided the new duty to assist and notice provisions 
pursuant to 38 C.F.R. § 3.159.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  
Additional service medical records from Bethesda Naval 
Hospital in Maryland were also obtained.  A search for 
records at Balboa Naval Hospital and Navmed Clinic resulted 
in no additional records.  A July 1995 request for records 
at South Bay Navcare Clinic indicated that all service 
medical records were forwarded to the RO in August 1995.  As 
previously noted, the veteran failed to respond to a 
February 2002 request for records and authorization for 
South Bay Navcare Clinic.  A request for VA outpatient 
treatment records from January 1992 to the present was made 
in September 2000.  The available records were obtained and 
associated with the claims folder.  

In regard to the veteran's request for an examination, the 
Board finds that an examination is not necessary regarding 
the issues contained in the instant decision.  Under the 
VCAA, an examination is necessary to make a decision on a 
claim, if the evidence of record contains the following: (1) 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  As will 
be discussed below, there is no competent medical evidence 
of any current residuals of a left elbow injury, residuals 
of a right ankle sprain, or  gastrointestinal stomach 
reflux.  

The veteran has not identified, and the Board is not aware 
of, any additional outstanding evidence.  In sum, the facts 
relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken 
to comply with the provisions of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claims.  Accordingly, the 
Board will address the merits of the veteran's claims.

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence. See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates 
a current condition to that symptomatology.

I.  Entitlement to service connection for residuals of a 
left elbow injury.

Service medical records reveal that in February 1983 the 
veteran fell down and complained of trauma to her left 
elbow. No swelling was noted and the veteran only had slight 
tenderness when palpated.  X-rays revealed no apparent 
abnormalities, to include no fractures or dislocation.  
There are no other complaints or treatment for residuals of 
a left elbow injury in service.  Upon separation examination 
in December 1990, the veteran's upper extremities were 
normal. No defects were noted regarding the veteran's left 
elbow.

VA Employment Health Information records dated between May 
1994 and December 1994 reveal that the veteran noted on a 
July 1994 Report of Medical History that she had a "painful 
or trick shoulder or elbow."  The records are negative for 
any actual treatment for residuals of a left elbow injury.  
VA outpatient treatment records dated between January 1995 
and March 2000 are negative for any complaints of or 
treatment for residuals of a left elbow injury.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
residuals of a left elbow injury.  While the veteran's 
service medical records contain complaints of trauma to the 
left elbow after a fall, the mere fact is not enough to 
establish a chronic left elbow disorder in service. See 
38 C.F.R. § 3.303(b).  Further, there was no showing of 
continuity of symptomatology either during the veteran's 
service or subsequent to her discharge from service. Id.  
Finally, the veteran has not submitted evidence, nor does 
the record reflect, a current left elbow disability, and 
"[i]n the absence of proof of present disability there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  For these reasons, as the preponderance of the 
evidence is against the veteran's claim, it must be denied.

II.  Entitlement to service connection for residuals of a 
right ankle sprain.

Service medical records indicate that in March 1985 the 
veteran complained of  twisting her right ankle after 
slipping in a water taxi.  The examiner found that the 
veteran had tenderness and edema over the right ankle.  She 
had full range of motion.  The veteran was diagnosed with a 
right ankle sprain.  No other complaints of or treatment for 
residuals of a right ankle sprain were noted in service.  
Upon separation examination in December 1990, the veteran's 
lower extremities were normal.  No defects of the right 
ankle were found.

VA Employment Health Information records dated between May 
1994 and December 1994 reveal that the veteran noted on a 
July 1994 Report of Medical History that she had no foot 
trouble.  The records are negative for any treatment for or 
complaints of residuals of a right ankle sprain.  VA 
outpatient treatment records dated between January 1995 and 
March 2000 are negative for any complaints of or treatment 
for residuals of a right ankle sprain.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
residuals of a right ankle sprain.  While the veteran's 
service medical records contain complaints of a right ankle 
after slipping, the mere fact is not enough to establish a 
chronic right ankle disorder in service. See 38 C.F.R. 
§ 3.303(b).  Further, there has been no showing of 
continuity of symptomatology either during service or after 
her discharge from service to support the claim. Id.  
Finally, the veteran has not submitted evidence, nor does 
the record reflect, a current right ankle disability, and 
"[i]n the absence of proof of present disability there can 
be no valid claim."  Brammer, supra.  For these reasons, as 
the preponderance of the evidence is against the veteran's 
claim, it must be denied.



III.  Entitlement to service connection for gastrointestinal 
stomach reflux.

Service medical records reveal that the veteran's February 
1982 enlistment examination and May 1986 re-enlistment 
examination are negative for any diagnoses of 
gastrointestinal stomach reflux.  An entry dated in 
September 1990 indicates that the veteran complained of 
epigastric pain.  The examiner noted that the veteran had a 
probable hiatal hernia with supine reflux.  A subsequent 
September 1990 entry reveals that the veteran's symptoms and 
reflux were resolved.  An upper gastrointestinal series with 
barium swallow was performed in September 1990.  The tests 
revealed a normal exam.  The veteran noted in a December 
1990 dental questionnaire that she took Tagamet for a 
stomach ulcer.  Upon separation examination in December 
1990, no gastrointestinal stomach disorders were noted or 
diagnosed, to include reflux.  

VA Employment Health Information records dated between May 
1994 and December 1994 reveal that the veteran noted on a 
July 1994 Report of Medical History that she had stomach 
trouble.  The records are negative for any diagnoses of 
gastrointestinal stomach reflux.  VA outpatient treatment 
records dated between January 1995 and March 2000 are also 
negative for any diagnoses of  gastrointestinal stomach 
reflux. 

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
gastrointestinal stomach reflux.  In this regard, there were 
no manifestations sufficient to identify a disease entity in 
service nor sufficient observations to establish chronic 
gastrointestinal stomach reflux during service. See 
38 C.F.R. § 3.303(b).  The veteran's complaints in service 
were isolated findings with no showing of continuity of 
gastrointestinal symptomatology after her discharge from 
service to support the claim. Id.  While the Board notes 
that the veteran indicated in December 1990 that she was 
taking Tagamet for stomach ulcers, there were no diagnoses 
of stomach ulcers during service or within one-year of her 
separation from active duty service. See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Finally, the veteran has not submitted 
evidence, nor does the record reflect, any current 
gastrointestinal stomach reflux, and "[i]n the absence of 
proof of present

disability there can be no valid claim."  Brammer, supra.  
For these reasons, as the preponderance of the evidence is 
against the veteran's claim, it must be denied.


ORDER

Entitlement to service connection for residuals of a left 
elbow injury, is denied.

Entitlement to service connection for residuals of a right 
ankle sprain, is denied.

Entitlement to service connection for gastrointestinal 
stomach reflux, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

